Order entered September 17, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00270-CR

                                 JOSE ALEX JUAREZ, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-76766-R

                                           ORDER
        Before the Court is appellant’s September 16, 2019 third motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief received that same day

filed as of the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE